

116 HR 714 IH: To promote accountability and transparency in future executive orders.
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 714IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Mann introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo promote accountability and transparency in future executive orders.1.Notification respecting certain executive orders(a)In generalNot later than 30 days before issuing a qualifying executive order, the President shall transmit to the Congress, and make publicly available, a notification with respect to such executive order. Such notification shall contain—(1)the text of the executive order;(2)the Federal law or laws affected by the executive order that is the subject of the notification;(3)how the President is working within the parameters specified in Federal law and the Constitution;(4)the means by which the executive order will be accomplished, including through any related Federal agencies or departments; and(5)a comprehensive list of organizations, businesses, and other parties or entities the President, or the President’s designee, engaged with prior to the issuance of such executive order.(b)ReportsNot later than 6 months after the date of the enactment of this Act, and every 12 months thereafter, the President shall submit to the Congress a report on the outcome of each qualifying executive order issued during the period covered by the report. (c)Qualifying executive orderThe term qualifying executive order means any executive order (including an executive order that revokes or nullifies a previous executive order) issued on or after January 20, 2021, relating to abortion, including the prohibition on the use of Federal funds for abortions, as specified in sections 506 and 507 of division H of the Consolidated Appropriations Act, 2021 (Public Law 116–260) (commonly referred to as the Hyde amendment), and the right to life guaranteed by the 14th Amendment to the Constitution.